DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47, 49-52, 54-55, 58-59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek [US 2004/0196384] in view of Chen [US 2015/0341753] and Chater-Lea [US 2009/0253438].
As claim 47, Ofek discloses a computerized premises apparatus for use in a wireless infrastructure, the computerized premises apparatus comprising: digital processing apparatus [Fig 1, Ref 130 and Fig 2, Ref 230]; an antenna system comprising at least one antenna element and at least one actuation apparatus configured to change at least one aspect of operation of the at least one antenna element [Fig 1, Ref 160, Fig 2, Ref 150/160 is antenna system and Fig 4, 5, 7, 9 discloses antenna and apparatus for controlling antenna]; radio modem apparatus in signal communication with the antenna system [Fig 4, 5, 7 and 9 include mod/demod or transceiver]; controller apparatus in data communication with the antenna system and the digital processing apparatus and configured to control the at least one actuation apparatus [Fig 4, 5, 7, 9, Ref 420 and 410]; and a storage device in data communication with the digital processing apparatus, the storage device comprising a storage medium having at least one computer program, the at least one computer program configured to, when executed on the digital processing apparatus [Fig 4, 5, 7, 9 includes a memory for executing the software] cause the computerized premises apparatus to: determine a first actual signal strength based at least on radio frequency signals received by the antenna system, the radio frequency signals received from a first base station [Par. 0028, 0090, 0095, 0214, 0265, 0281 discloses the device measures the signal strength of the received signal from base station] and determine a first expected signal strength associated with the first base station based at least on a channel propagation model data [Par. 0095, 0290 disclose a device determines the expected signal strength “predefined criteria or threshold” based on information received from network such as propagation data on per sector, Par. 0124].  However, Ofek fails to discloses determine a second actual signal strength based at least on second radio frequency signals received by the antenna system, the second radio frequency signals received from a second base station; determine a second expected signal strength associated with the second base station based at least on the channel propagation model data; wherein at least the determinations of the first and second expected signal strengths are based on respective distances between the computerized premises apparatus and each of the first base station and the second base station; and utilize at least (1) the first and the second actual signal strengths, and (ii) the first and the second expected signal strengths to optimize a configuration of the at least one antenna element via use of the at least one actuation apparatus.  In the same field of endeavor, Chen discloses determine a second expected signal strength associated with the second base station based at least on the channel propagation model data [Par. 0043 discloses the first and second expected signal strength are calculated with the first and second base station, Fig 3, Ref 12B communicates with both base stations Ref 310]; wherein at least the determinations of the first and second expected signal strengths are based on respective distances between the computerized premises apparatus and each of the first base station and the second base station [Par. 0043 discloses the expected signal strength is calculated based on distance and propagation models].  However, Ofek and Chen fail to disclose utilize at least (1) the first and the second actual signal strengths, and (ii) the first and the second expected signal strengths to optimize a configuration of the at least one antenna element via use of the at least one actuation apparatus.  In the same field of endeavor, Chater-Lea discloses utilize at least (1) the first and the second actual signal strengths, and (ii) the first and the second expected signal strengths to optimize a configuration of the at least one antenna element via use of the at least one actuation apparatus [Par. 0039-0046 discloses the mobile measures the signal strength of the base stations and computing expected signal strength of the base stations, Fig 1, Par. 0039-0046 discloses based on the different  between the expected and measured signal strength, computer adjusts the direction of antenna of the computer which is fixed device to a correct position of antenna with base stations, Par. 0025-0026 and 0045].
Since, Chater-Lea suggests steering antenna to be use in the user’s device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device as disclosed by Chater-Lea into a well-known method and system of Chen for computing the expected RSSI based on distance and propagation model into Ofek’s method and system comprising a fixed device for adjusting the direction of antenna between the base station and fixed device.  The motivation would have been to obtain a quality signal.
As claim 49, Chater-Lea discloses the utilization of at least the expected signal strength and the actual signal strength to optimize the configuration of the at least one antenna element via the use of the at least one actuation apparatus comprises determination of a difference between the actual signal strength and the expected signal
Strength [Par. 0032 and 0039 discloses after comparing the expected and measured signal strength to determine  a different, Fig 1 discloses serving and target base station]; and based at least on the difference, utilization of the controller apparatus to implement a protocol using the at least one actuation apparatus, the protocol comprising a plurality of adjustments of a position of the at least one antenna element in order to provide a desired level of performance for at least one communication channel between the computerized premises apparatus and the first base station [Par. 0039-0046 discloses based on the different  between the expected and measured signal strength, computer adjusts the direction of antenna of the computer to a correct position with serving base station using a protocol].
As claim 50, Chater-Lea discloses determine a second difference between the second actual signal strength and the expected signal strength for the second base station [Par. 0032 and 0039 discloses the expected signal strength of each of the base stations is computed and stores in the system memory for broadcast to computer]; and based at least in part on the difference and the second difference, select one of the first base station and the second base station as a basis for the utilization of the controller apparatus [Par. 0032 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations and computer based on different between the two base stations and Par. 0039, the computer selects one of best of signal strength based on the optimization for handover].
As claim 51, Chater-Lea discloses obtain data identifying the base station and the second base station [Par. 0032 and 0039 discloses mobile measures the signal strength of the base stations wherein the signal implicitly includes the base station ID]; and based at least on the obtained data, cause performance of the determinations of the actual signal strength and the second actual signal strength, the determinations of the expected signal strength and the second expected signal strength, and the determinations of the difference and the second difference [Par. 0032 and 0039 discloses determining actual signal strength and expected signal strength of the based stations and determining a different between actual and expected of each of base stations and selecting base station based on result of a different of the between actual and expected of each of base stations]. 
As claim 52, Chater-Lea implicitly discloses utilize the obtained data to select the performance of the determinations of the actual signal strength and the second actual signal strength, the determinations of the expected signal strength and the second expected signal strength, and the determinations of the difference and the second difference, in a prescribed order, the prescribed order based at least in part on the respective distances between the computerized premises apparatus and each of the first base station and the second base station [Par. 0032 and 0039 discloses that the mobile obtains the signal strength of each base station after obtain the base station ID from base station wherein mobile receives the signal from each base station based on the distance between mobile and each of base station. For example, the mobile receives a first signal if the distance between mobile and first base is less than distance between the mobile and the second base station. So, data for the first base station will determine before the data of the second base station “prescribed order”]. 
As claim 54, Ofek discloses a computerized method for operating a fixed wireless device within a wireless network [Fig 1-2, Ref 130 and Ref 230], the computerized method comprising obtaining channel propagation model data from the wireless network, the channel propagation model data relating to at least one wireless channel between the fixed wireless device and at least one base station [Par. 0290 discloses a obtained  propagation delay data from wireless network which relates to the channel between base station Fig 2, Ref 110, Fig 1, Ref 110 and wireless router Fig 2, 230 or Fig 1, Ref 130 are fixed user’s device, Par. 0077, 0085]; based at least on the channel propagation model data, computing an expected signal strength between the fixed wireless device and the at least one base station [Par. 0095, 0290 disclose a device determines the expected signal strength “predefined criteria or threshold” based on information received from network such as propagation data on per sector, Par. 0124]; measuring actual signal strength at the fixed wireless device for the at least one wireless channel [Par. 0028, 0090, 0095, 0214, 0265, 0281 discloses the device measures the signal strength of the received signal from base station].  However, Ofek fails to disclose based at least on the channel propagation model data, computing an expected signal strength as a function of distance between the fixed wireless device and the at least one base station; utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device. In the same field of endeavor, Chen discloses a well-known method and system comprising based at least on the channel propagation model data, computing an expected signal strength as a function of distance between the fixed wireless device and the at least one base station [Par. 0043 discloses the expected RSSI is calculated based on the distance between the source and device and the propagation models].  However, Ofek and Chen fail to disclose utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device.  In the same field of endeavor, Chater-Lea discloses utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device [Par. 0039-0046 discloses based on the expected and measured signal strength to adjust the direction of antenna of the computer which is fixed device with mobile coupled to it to correct position of antenna with base station, Par. 0025-0026 and 0045]. 
Since, Charter-Lea suggests steering antenna to be use in the user’s device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device as disclosed by Chater-Lea into a well-known method and system of Chen for computing the expected RSSI based on distance and propagation model into Ofek’s method and system comprising a fixed device for adjusting the direction of antenna between the base station and fixed device.  The motivation would have been to obtain a quality signal.
	As claim 55, Chater-Lea discloses the channel propagation model data relates to at least one wireless channel between the fixed wireless device and at least two base stations [Fig 1 discloses a computer communicates with at least two base stations], and the computerized method further comprises computing an expected received signal strength for each of the at least two base stations [Par. 0032 and 0039 discloses the expected signal strength of each of the base stations is computed and stores in the system memory for broadcast to computer]; measuring actual signal strength at the fixed wireless device wireless channel from each of the at least two base stations [Par. 0032 discloses computer measures the signal strength of each of plurality of base stations]; utilizing at least the expected signal strength and the actual signal strength associated with each of the at least two base stations to determine a respective difference value for each of the at least two base stations [Par. 0032 discloses after comparing the expected and measured signal strength of the base stations and computer which selects a best signal strength between two base stations and computer based on different between the two base stations]; and selecting one of the at least two base stations as a basis for the optimization [Par. 0032 and 0039, the computer selects one of best of signal strength based on the optimization for handover].
As claim 58, Chater-Lea discloses the utilizing the at least the expected signal strength and the measured signal strength to optimize the configuration of the at least one antenna of the fixed wireless device comprises determining whether to invoke an antenna azimuth adjustment process based on a difference between the expected signal strength and the measured signal strength [Fig 2, Ref 218 invokes steering the azimuth of antenna in order to point to a line of sight with antenna of the base station].
As claim 59, Ofek/Chater-Lea discloses obtaining sector-specific data from the at least one base station [Chater-Lea discloses at Par.0039 and Ofek discloses at Par. 0027, determines sector and base station information based on the received signal]; and wherein at least the computing of the expected received signal strength, and the measuring the actual signal strength at the fixed wireless device, comprise computing and measuring on a per-sector basis, respectively, based on the obtained sector-specific data [Char-Lea discloses at Par. 0032 and 0039 discloses computer computes expected  signal strength of the sector “cell” of serving base station and measures a signal strength of the sector of serving base station in order to determine if antenna need to adjust or not and Ofek discloses at Par. 0095, 0290 discloses a device determines the expected signal strength “predefined criteria or threshold” based on information received from network on per sector, Par. 0124 and Par. 0028, 0090, 0095, 0214, 0265, 0281 discloses the computer measures the signal strength of the received signal from base station].
As claim 61, Ofek discloses a computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus, cause a fixed wireless access (FWA) apparatus [Fig 1-2, Ref 130 and Ref 230], within a wireless infrastructure: obtain propagation model data for use by the FWA apparatus in evaluation of at least one wireless access node; [Par. 0290 discloses a obtained  propagation delay data from wireless network which relates to the channel between base station Fig 2, Ref 110, Fig 1, Ref 110 and wireless router Fig 2, 230 or Fig 1, Ref 130 are fixed user’s device, Par. 0077, 0085]; an actual signal strength at the FWA apparatus for at least one wireless channel between the FWA apparatus and the at least one wireless access node [Par. 0028, 0090, 0095, 0214, 0265, 0281 discloses the device measures the signal strength of the received signal from base station].  However, Ofek fails to disclose obtain data relating to at least one respective distance between the FWA apparatus and the at least one wireless access node; based at least on a portion of the propagation model data and the data relating to a distance, compute an expected received signal strength at least as a function of the at least one respective distance between the FWA apparatus and the at least one wireless access node.  In the same filed of endeavor, Chen discloses obtain data relating to at least one respective distance between the FWA apparatus and the at least one wireless access node [Par. 0043 discloses computing a distance between the base station and mobile]; based at least on a portion of the propagation model data and the data relating to a distance, compute an expected received signal strength at least as a function of the at least one respective distance between the FWA apparatus and the at least one wireless access node [Par. 0043 discloses the expected RSSI is calculated based on the distance between the source and device and the propagation models].  However, Ofek and Chen fail to disclose utilize at least the expected signal strength and the actual signal strength to optimize a configuration of at least one antenna element of the FWA apparatus.  In the same field of endeavor, Charter-Lea discloses utilize at least the expected signal strength and the actual signal strength to optimize a configuration of at least one antenna element of the FWA apparatus [Par. 0039-0046 discloses based on the expected and measured signal strength to adjust the direction of antenna of the computer which is fixed device with mobile coupled to it to a correct position antenna with base station,  Par. 0025-0026 and 0045]. 
Since, Chater-Lea suggests steering antenna to be use in the user’s device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for utilizing at least the expected signal strength and the measured actual signal strength to optimize a configuration of at least one antenna of the fixed wireless device as disclosed by Chater-Lea into a well-known method and system of Chen for computing the expected RSSI based on distance and propagation model into Ofek’s method and system comprising a fixed device for adjusting the direction of antenna between the base station and fixed device.  The motivation would have been to obtain a quality signal.
Claims 48, 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chater-Lea, Chen and Ofek as applied to claim 47 above, and further in view of Smyth [US 2019/0028182].
As claims 48 and 56, Ofek, Chen and Chater-Lea fail to disclose what Smyth discloses the fixed wireless device comprises a CBRS (Citizens Broadband Radio Service) compliant FWA device [Par. 0399, 0401, 0403, 0405 etc.], and the at least one base station comprises at least one Citizens Broadband Radio Service Device (CBSD) [Par. 0089, 0128], and the obtaining the propagation model data comprises obtaining model data relating to a frequency band between 3.550 and 3.700 Ghz [Par. 0003].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising obtaining propagation model based on FWA and CBSD as disclosed by Smyth into the teaching of Chater-Lea, Ofek and Chen.  The motivation would have been to obtain a quality signal.
As claim 57, Smyth discloses the obtaining the channel propagation model data from the wireless network comprises obtaining the channel propagation model data from a SAS (spectrum allocation system) of a CBRS network [Par. 0003].
Claims 53 and  60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek, Chen and Chater-Lea as applied to claims 47 and 54 above, and further in view of Sun [US 2019/0037480].
As claim 53, Ofek and Chen fail to disclose what Charter-Lea discloses at least the determination of the expected signal strength, and the determination of the actual signal strength, comprise computation and measurement on a per-sector basis, respectively, based on the obtained sector-specific data [Par. 0032-0039].  However, Chater-Lea fails to disclose what Sun discloses obtain sector-specific data from the base station, the sector-specific data comprising at least a PCI (physical cell identifier) and transmit power for each of a plurality of sectors of the base station; [Fig 4, Ref 425 for detecting PCI and Ref 430 performing a measuring of transmission powers].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising detecting PCI and measuring transmission power of the base stations as disclosed by Sun into the teaching of Chater-Lea, Chen and Ofek.  The motivation would have been to maintain the quality of signal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising detecting PCI and measuring transmission power of the base stations as disclosed by Sun into the teaching of Chater-Lea, Chen and Ofek.  The motivation would have been to maintain the quality of signal.
As claim 60, Ofek, Chen and Chater-Lea fail to disclose what Sun discloses obtaining the sector-specific data from the at least one base station comprises obtaining at least a PCI (physical cell identifier) and transmit power for each of a plurality of sectors of the at least one base station [Fig 4, Ref 425 for detecting PCI and Ref 430 performing a measuring of transmission powers].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising detecting PCI and measuring transmission power of the base stations as disclosed by Sun into the teaching of Chater-Lea, Chen and Ofek.  The motivation would have been to maintain the quality of signal.
Allowable Subject Matter
Claims 29-32 and 34-39 allowed.
As claims 29-32 and 34-39, the prior arts fail to discloses the utilizing the at least the expected signal strength and the actual signal strength to optimize the configuration of the at least one antenna element of the FWA comprises a determination whether to invoke an antenna azimuth adjustment process based at least on a difference between the expected signal strength and the actual signal strength; and the plurality of instructions are further configured to, when executed on the processing apparatus, cause the fixed wireless apparatus (FWA) to invoke the antenna azimuth adjustment process based on the difference meeting or exceeding a prescribed value, the actual signal strength being less than the expected signal strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414